—■ Plaintiff sues for an absolute divorce and defendant counterclaims for divorce and separation. Plaintiff appeals from an order dated May 11, 1939, granting defendant’s motion for discovery and inspection, and from an order dated June 23, 1939, resettling said order. Defendant cross-appeals from part of order as resettled. Resettled order granting defendant’s motion for a discovery and inspection reversed on the law, without costs, and motion denied, without costs. Appeal from order dated May 11, 1939, dismissed, without costs. It was an improper exercise of discretion for the Special Term to direct that the plaintiff permit a discovery and inspection of certain recordings made by a radio and sound expert of conversations had between the defendant and the alleged corespondent on the date when the adultery is alleged to have been committed and at other times. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur. [See post, p. 741.]